DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, per claim 1 all (non-housing interface) surfaces must be enveloped (2nd paragraph of Pg9 of 2019-05-14 appeal brief), however applicant argued of the dependent claims, that there are “new surfaces” created by incision (1st full paragraph of Pg19 of 2019-05-14 appeal brief).  It is confusing in claim 13 which presents apertures which would create “new surfaces” since not all surfaces (as applicant argues), including those “new surfaces” are not enveloped as required by claim 1. As claim 13 contains all of the limitations of the claims from which it depends, claim 13 which (based on the arguments of applicant) presents “new surfaces” due to i.e. incisions (apertures created by incisions described present application paragraph [057]), are rendered unclear because claim 1 requires that all surfaces of the plastic substrate, other than that abutting the housing, be enveloped. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 presents the limitation: “wherein the thermoplastic overlayer envelops all major and minor faces of the plastic substrate”; Claim 11 which depends from claim 1 presents the limitation: “further comprising electrically conductive material disposed within the plastic substrate”; claim 12 which depends from claim 11 presents the limitation: “the electrically conductive material defines an antenna”; and claim 13 which depends from claim 12 presents the limitation: “the thermoplastic overlayer defines one or more apertures exposing portions of the antenna”.
As the antenna is specifically stipulated to be “within the plastic substrate” per claim 11, the only disclosed means by which an aperture may expose portions of the antenna within the plastic substrate is via the creation of “new surfaces” in the plastic substrate (1st full paragraph of 
As all (non-housing interface) surfaces of the plastic substrate are enveloped per claim 1, and as “the apertures exposing portions of the antenna” are necessarily not enveloped, claim 13 fails to include all the limitations of the claim(s) upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, 11, 12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2017/0295679).


A component for an electronic device
the component comprising: 
a housing (e.g. 110, 130 FIG.1A); 
a plastic substrate (e.g. 119 FIG.1A), disposed adjacent to the housing; and 
a thermoplastic overlayer (e.g. 120 FIG.1A), insert molded into the housing; 
wherein the plastic substrate is disposed between the housing and the thermoplastic overlayer (as shown e.g. FIG.1A); 
wherein the thermoplastic overlayer envelops all major and minor faces of the plastic substrate other than a housing interface of the plastic substrate, which is a major face of the plastic substrate abutting the housing (e.g. 119 surrounded on all sides by 120 but bottom against 110/112 shown FIG.1A).

Regarding claim 5 KIM discloses:
the housing defining one or more mechanical features (e.g. 130/117 flanking 119, 112 connecting 119 FIG.1A) retaining the plastic substrate at a predetermined location within the housing when the thermoplastic overlayer is insert molded into the housing atop the plastic substrate.  

Regarding claim 10 KIM discloses:
the housing is manufactured from aluminum (Al described paragraph [0081]).  

Regarding claim 11 KIM discloses:


Regarding claim 12 KIM discloses:
the electrically conductive material defines an antenna (e.g. radio frequency chip paragraph [0064]), electromagnetic waves generated by 119 paragraph [0077]).  

Regarding claim 21 KIM discloses:
 the electrically conductive material comprises a resistive material (e.g. resistor described paragraph [0064]).  

Claim(s) 1, 4, 9, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elolampi et al. (US 2017/0223846).

Regarding claim 1 Elolampi discloses:
A component for an electronic device,
the component comprising: 
a housing (e.g. 336, 338 FIG.5A); 
a plastic substrate (e.g. "substrate" 110 FIG.1 described as within 300 paragraph [0058], "plastic", "acrylates", paragraph [0068]), disposed adjacent to the housing; and 
a thermoplastic overlayer (e.g. 130 FIG.1, thermoplastic paragraph [0047]), insert molded into the housing; 

wherein the thermoplastic overlayer envelops all major and minor faces of the plastic substrate other than a housing interface of the plastic substrate, which is a major face of the plastic substrate abutting the housing (shown e.g. FIG.1, described paragraph [0046]).

Regarding claim 4 Elolampi discloses: 
an adhesive layer disposed between the plastic substrate and the housing (described between components(120) and pre-cured sheet(110) e.g. paragraph [0050]).  

Regarding claim 9 Elolampi discloses: 
the plastic substrate and the thermoplastic overlayer are manufactured from different materials (e.g. thermoplastic 130 paragraph [0058] vs acrylate paragraph [0068]).  

Regarding claim 11 Elolampi discloses: 
electrically conductive material disposed within the plastic substrate (read as inherent to the "electronic circuitry" of 120 described paragraph [0039]).  

Regarding claim 12 Elolampi discloses: 
the electrically conductive material defines an antenna (read as inherent to the NFC, RFID coils described paragraph [0044]).  

Regarding claim 13 Elolampi discloses: 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elolampi et al. (US 2017/0223846) in view of YOO et al. (US 2014/0146448).

Regarding claim 22 Elolampi discloses:
The component of claim 11
Elolampi does not explicitly disclose:

YOO teaches:
the plastic substrate (313, e.g. FIG.4) comprises a first half and a second half (portions of pre-preg above and below the fiber described paragraph [0080]) which are joined together about the electrically conductive material (as would be understood by the description of the fiber of paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YOO as pointed out above, in Elolampi, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification: “may improve various properties such as strength, stiffness, corrosion resistance, fatigue, wear resistance, impact resistance, weight reduction, and the like” (described paragraph [0007]), furthermore such a combination would be nothing more than combining prior art elements (disclosed by YOO) according to known methods to yield predictable results (as described by YOO).

Regarding claim 23 Elolampi discloses:
The component of claim 11
Elolampi does not explicitly disclose:
the electrically conductive material is insert molded into the plastic substrate

the electrically conductive material (carbon fiber, paragraph [0080]) is insert molded into the plastic substrate (as described of the fiber of paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of YOO as pointed out above, in Elolampi, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification: “may improve various properties such as strength, stiffness, corrosion resistance, fatigue, wear resistance, impact resistance, weight reduction, and the like” (described paragraph [0007]).


Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach devices similar to the claimed device.

Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841